DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karki et al (U.S PG-PUB NO. 20200202524 A1) in view of Kapoor et al (U.S PG-PUB NO. 20110251980 A1).
-Regarding claim 1, Karki discloses  a method comprising (Abstract; FIGS. 1-10): acquiring a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); mapping the medical image to an appearance classification cell of an appearance classification matrix (FIGS. 5-6, [0014], [0024]) using a trained deep neural network (FIG. 1, module 102, network 106; [0006], [0008], “trained”; [0019], “Window Estimator Module at 102 (a CNN) … Deep Convolutional Network 106 … segmentation”; FIG. 3, 201; [0021]-[0022]; [0025]; FIG. 4, 304; FIG. 8); selecting a first window-width (WW) and a first window-center (WC) for the medical image based on the appearance classification cell (Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0024], “window width … window center”; FIGS. 3-4, 8) and a target appearance classification (FIG. 6; [0023], “default window … stroke window”); adjusting the first WW and the first WC based on user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and displaying the medical image with the second WW and the second WC via a display device (FIG. 4, display 308; [0022]).
Karki is silent to an appearance classification matrix using a trained deep neural network.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”). Kapoor further teaches a target appearance classification (Kapoor: [0019], “classification preferences”; [0032], “target state”; [0034], “preference”; [0055], “preferred behavior”; [0070]; [0097]; FIG. 2, presentation 218; FIGS. 10-11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 8, Karki discloses a method comprising (Abstract; FIGS. 1-10): training a deep neural network using the plurality of training data pairs to produce a trained deep neural network, wherein the plurality of training data pairs comprise a plurality of training images and a plurality of ground truth appearance classification cells corresponding to the plurality of training images ([0006], “The deep convolutional network is trained with supervision (since ground truth classification labels are available)”; [0019]; FIGS. 1, 6, 10); receiving a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); mapping the medical image to an appearance classification cell of the appearance classification matrix (FIGS. 5-6, [0014], [0024]) using the trained deep neural network (FIG. 1, module 102, network 106; [0006], [0008], “trained”; [0019], “Window Estimator Module at 102 (a CNN) … Deep Convolutional Network 106 … segmentation”; FIG. 3, 201; [0021]-[0022]; [0025]; FIG. 4, 304; FIG. 8); selecting a first window-width (WW) and a first window-center (WC) for the medical image based on the appearance classification (Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0024], “window width … window center”; FIGS. 3-4, 8) and a target appearance classification (FIG. 6; [0023], “default window … stroke window”); adjusting the first WW and the first WC based on user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and displaying the medical image with the second WW and the second WC via a display device (FIG. 4, display 308; [0022]).
Karki is silent to teach generating an appearance classification matrix and generating a plurality of training data pairs using the appearance classification matrix.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches generating an appearance classification matrix (Kapoor: [0019], “confusion matrix (or other data structure that provides current classification results”; [0046]; [0049]-[0050]; FIGS. 1-4); generating a plurality of training data pairs using the appearance classification matrix (Kapoor: [0039], “training corpus … data items”; FIG. 2, training module 206; [0049], “cost matrix … hypothetical probabilities … training corpus”; [0069]), wherein the plurality of training data pairs comprise a plurality of training images and a plurality of ground truth appearance classification cells corresponding to the plurality of training images (Kapoor: [0049], “diagonal cells in the matrix”; [0060], “image … cell”). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”). Kapoor further teaches a target appearance classification (Kapoor: [0019], “classification preferences”; [0032], “target state”; [0034], “preference”; [0055], “preferred behavior”; [0070]; [0097]; FIG. 2, presentation 218; FIGS. 10-11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 15, Karki discloses an image processing system comprising (Abstract; FIGS. 1-10): a display device (FIG. 4, display 308); a memory storing a trained deep neural network and instructions; and a processor communicably coupled to the display device, and the memory, and when executing the instructions, configured to: receive a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); determine a first window-width (WW) and a first window-center (WC) for the medical image based on output of the trained deep neural network (Abstract; FIG. 1; [0019], “window settings values estimated by … 102 (a CNN)”; [0006], “trained”; [0024], “window width … window center”; FIGS. 3-4, 6, 8); adjust the first WW and the first WC based on pre-determined user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and display the medical image with the second WW and the second WC via the display device (FIG. 4, display 308; [0022]).
Karki is silent to teach a memory storing a trained deep neural network and instructions; and a processor communicably coupled to the display device, and the memory, and when executing the instructions.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches a memory storing a trained deep neural network and instructions (Kapoor: [0044], “neural network”; [0114]; FIG. 13); and a processor communicably coupled to the display device, and the memory, and when executing the instructions (Kapoor: [0115]; FIGS. 12-13).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claims 2 and 13, Karki in view of Kapoor discloses the methods of  claim 1 and claim 8. 
The combination further discloses wherein the appearance classification cell includes a WW difference between the appearance classification cell and the target appearance classification, and wherein the appearance classification cell further includes a WC difference between the appearance classification cell and the target appearance classification (Karki: FIG. 6; [0023]-[0024]).
-Regarding claim 3, the combination further discloses wherein selecting the first WW and the first WC for the medical image based on the appearance classification cell and the target appearance classification comprises: selecting the first WW based on the WW difference; and selecting the first WC based on the WC difference (Karki: FIG.3, [0021], “estimated window values 201 are differences from the default values … the final window width and center … sum of those values”).
-Regarding claim 4, Karki discloses adjusting the second WC based on the brightness selection to produce a third WC; adjusting the second WW based on the contrast selection to produce a third WW; and displaying the medical image with the third WW and the third WC via the display device (Karki: FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).
Karki is silent to teach displaying a graphical user interface (GUI) to a user via the display device; receiving a brightness selection from the user via the GUI; receiving a contrast selection from the user via the GUI;
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches displaying a graphical user interface (GUI) to a user via the display device (Kapoor: FIG. 1;  [0029], “graphical user interface (GUI) presentation which displays the plurality of parameter settings”; FIG. 2, interface 216; presentation 218; FIG. 13, GUI); receiving a parameter settings from the user via the GUI (Kapoor: [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; [0083], “GUI presentation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a graphical user interface (GUI) to a user via the display device, receiving a brightness selection from the user via the GUI, receiving a contrast selection from the user via the GUI in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 5, Karki discloses a centermost appearance classification cell of the plurality of appearance classification cells corresponds to the target appearance classification, and wherein a remainder of the plurality of appearance classification cells are related to the target appearance classification by a plurality of WW differences and a plurality of WC differences (FIG. 6, [0023]-[0024]).
Karki is silent to teach wherein the appearance classification matrix comprises a square matrix comprising a plurality of appearance classification cells.
Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches wherein the appearance classification matrix comprises a square matrix comprising a plurality of appearance classification cells (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 6, Karki discloses wherein adjusting the first WW and the first WC based on user preferences to produce the second WW and the second WC  and wherein the user preferences include a WC offset and a WW scaling factor; adding the WC offset to the first WC to produce the second WC; and multiplying the WW scaling factor by the first WW to produce the second WW (FIGS. 3-4; [0021]; [0022], “user selects”).
Karki is silent to teach retrieving user preferences from a location in non-transitory memory.
In the same field of endeavor, Kapoor discloses retrieving user preferences from a location in non-transitory memory (Kapoor: Abstract; “parameter settings”; [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; FIGS. 9-10; 13; [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using user preferences in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claims 7 and 12, Karki in view of Kapoor discloses the methods of  claim 1 and claim 8. 
The combination further discloses wherein selecting the first WW and the first WC for the medical image based on the appearance classification and the target appearance classification comprises iteratively updating the first WW and the first WC or selecting WW values and WC values until the appearance classification matches the target appearance classification (Karki: FIG. 1; FIGS. 4, 8; [0007], “updates its approximation scheme to so that it yields better window settings … iterative training”).
-Regarding claim 11, Karki discloses pairing the image to a ground truth appearance classification cell of the appearance classification matrix ([0006], “The deep convolutional network is trained with supervision (since ground truth classification labels are available)”; [0019]; FIGS. 1, 10); adjusting a WW and a WC of the image based on the ground truth appearance classification cell to produce a training image matching appearance characteristics of the ground truth appearance classification cell (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and storing the training image and the ground truth appearance classification cell corresponding to the training image as a training data pair in non-transitory memory.
Karki is silent to teach generating an appearance classification matrix and generating a plurality of training data pairs using the appearance classification matrix; and storing the training image and the ground truth appearance classification cell corresponding to the training image as a training data pair in non-transitory memory.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches generating an appearance classification matrix (Kapoor: [0019], “confusion matrix (or other data structure that provides current classification results”; [0046]; [0049]-[0050]; FIGS. 1-4); generating a plurality of training data pairs using the appearance classification matrix (Kapoor: [0039], “training corpus … data items”; FIG. 2, training module 206; [0049], “cost matrix … hypothetical probabilities … training corpus”; [0049], “diagonal cells in the matrix”; [0060], “image … cell”;  [0069]); and storing the training image and the ground truth appearance classification cell corresponding to the training image as a training data pair in non-transitory memory (Kapoor: Abstract; “parameter settings”; [0039], “provided in a data store 208”; [0067]-[0068]; [0090], “store system settings”; [0114], “stored”; FIGS. 2, 9-10; 13; [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 14, Karki in view of Kapoor discloses the method of  claim 13.
The combination further discloses selecting the first WW based on the WW difference; and selecting the first WC based on the WC difference (Karki: FIG.3, [0021], “estimated window values 201 are differences from the default values … the final window width and center … sum of those values”).
-Regarding claim 16, Karki in view of Kapoor discloses the system of  claim 15.
Karki discloses herein the output of the trained deep neural network comprises an appearance classification cell of an appearance classification matrix determined for the medical image (FIGS. 1-6; FIG. 8); and determine the first WW and the first WC for the medical image based on the output of the trained deep neural network by: updating iteratively a temporary WW and a temporary WC based on the appearance classification cell until the appearance classification cell matches a target appearance classification (Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0023], “default window … stroke window”; [0024], “window width … window center”; FIGS. 3-4, 8); setting the first WW to the temporary WW; and setting the first WC to the temporary WC (Karki: FIG. 1; FIGS. 4, 8; [0007], “updates its approximation scheme to so that it yields better window settings … iterative training”).
Karki is silent to an appearance classification matrix using a trained deep neural network.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 17, the combination further discloses wherein the appearance classification cell includes a WW difference between the appearance classification cell and the target appearance classification, and wherein the appearance classification cell further includes a WC difference between the appearance classification cell and the target appearance classification (Karki: FIG. 6; [0023]-[0024]).
-Regarding claim 18, the combination further discloses to adjust the first WW and the first WC based on pre-determined user preferences by: multiplying the first WW by a factor indicated in the pre-determined user preferences to produce the second WW; and adding to the first WC a pre-determined number of counts indicated in the pre- determined user preferences to produce the second WC (FIGS. 3-4; [0021]; [0022], “user selects”).
-Regarding claim 19, Karki in view of Kapoor discloses the system of  claim 15.
Karki discloses adjusting the second WC based on the brightness selection to produce a third WC; adjusting the second WW based on the contrast selection to produce a third WW; and displaying the medical image with the third WW and the third WC via the display device (Karki: FIGS. 1-2, 4; FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).
Karki is silent to teach display a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar;
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar (Kapoor: FIG. 1;  [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; [0029], “graphical user interface (GUI) presentation which displays the plurality of parameter settings”; FIG. 2, adjustment tool 202; interface 216; presentation 218; [0068], “slider mechanism”, FIG. 8, 806; [0083], “GUI presentation”; [0090]; [0110], “The user … use a slider mechanism”; FIG. 13, GUI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 20, Karki in view of Kapoor discloses the system of  claim 15.
Karki discloses wherein the brightness slider bar shows the brightness selection relative to the second WC, and wherein the contrast slider bar shows the contrast selection relative to the second WW (Karki: FIGS. 1-2, 4; FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).
Karki is silent to teach a brightness slider and a contrast slider;
In the same field of endeavor, Kapoor teaches a brightness slider and a contrast slider (Kapoor: FIG. 1;  [0017; [0029]; FIG. 2, adjustment tool 202; interface 216; presentation 218; [0068], “slider mechanism”, FIG. 8, 806; [0083], “GUI presentation”; [0090]; [0110], “The user … use a slider mechanism”; FIG. 13, GUI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argued “Examiner asserts the phrase "user selects" as described in Karki paragraph 0022 as equivalent to "adjusting the first WW and the first WC based on "user preferences" in claims 1, 8 and 15 of the present application” (Remarks: Page 11), “the "user preferences" of independent claims 1 and 8 are described in paragraph [0051] which recites various embodiments” (Remarks: Page 12, 2st paragraph),  and “user input is not used to adjust the first WW and the first WC, and produce the second WW and second WC as in the pending claims” (Remarks: Page 12, 2nd paragraph).
The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether “user preferences” shall be the same as those recited in disclosure [0051] or not) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no special definition on “user preferences” in specification. Actually, Karki discloses “This invention relates to estimating the window width and window level (center) which are typically used to view and then transform diagnostic imaging data to grayscale images. These grayscale images are then used to check the presence of diseases or abnormalities” (Karki: Abstract) and “Windowing or adjusting the window-level settings (width and center) in diagnostic images especially Computed Tomography (CT), X-ray and Magnetic Resonance images is quite common to highlight certain regions and lesions (Karki: [0002]). The window width and window level/center values are also referred to as window/level settings”. Karki further discloses “With years of research, different anatomical parts of the body are assigned different window-level settings as default for viewing. Even within the same anatomy, tissues, blood, bones etc. have different default values set so that interesting areas can be easily highlighted. Density difference from normal anatomies can be helpful to identify anomalies and lesions” (Karki: [0002]). Thus, users prefer to use different window-level settings for different anatomical parts of a body according to Karki (Karki: [0002]-[0003]).
In response to applicant’s argument that “user input is not used to adjust the first WW and the first WC, and produce the second WW and second WC as in the pending claims”, Karki recites “The user selects the body part and/or disease information 303 to choose an appropriate trained window estimator module 304” (Karki: [0022). User needs to train window estimator module or use an already trained window estimator module to choose appropriate window-level settings (Karki: FIG. 4) according to anatomical parts of the body (Karki: [0002]-[0003]).  Window width and window center settings are adjusted with the trained window estimator (Karki: FIGS. 3, 8-9; [0021], “when default values 203 are known, estimated window values 201 are differences from the default values”).

    PNG
    media_image1.png
    414
    425
    media_image1.png
    Greyscale

  (Karki: part of FIG. 4)

    PNG
    media_image2.png
    348
    301
    media_image2.png
    Greyscale

(Karki: part of FIG. 3)

    PNG
    media_image3.png
    263
    778
    media_image3.png
    Greyscale

(Karki: FIG. 8)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664